Opinion by
Mb. Justice Fell,
The objection made to the amendment of the plaintiff’s statement that by it a new and independent cause of action was introduced was not well founded. The only effect of the amendment was to relieve the plaintiff of the necessity of proving that the sale had been made on a particular day. The cause of action remained the same. The allegation as to the time of sale which the defendants were required to meet was very general, but not more so than if it had been stated under a videlicet. Of this they had ample notice, six months before the trial, and ° objection on that ground could have been raised by demurrer or by a demand for a bill of particulars. Going to trial on the amended statement, without objection to its form, was a waiver of all objections on that ground.
The judgment is affirmed.